UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI Inc.666 Fifth Avenue, 11th FloorNew York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end: October 31, 2013 Date of reporting period: July 31, 2013 Item 1. Schedule of Investments ISI Strategy Fund, Inc. Schedule of Investments July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% Consumer Discretionary - 12.58% Auto Components - 0.50% Allison Transmission Holdings, Inc. $ American Axle & Manufacturing Holdings, Inc.* Federal-Mogul Corp.* Goodyear Tire & Rubber Co. (The)* Automobiles - 0.40% Ford Motor Co. General Motors Co.* Winnebago Industries, Inc.* Diversified Consumer Services - 0.19% H&R Block, Inc. Regis Corp. Service Corp. International Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 2.05% Ameristar Casinos, Inc. Brinker International, Inc. Carnival Corp. Darden Restaurants, Inc. Dunkin' Brands Group, Inc. Hyatt Hotels Corp. - Class A* International Game Technology Isle of Capri Casinos, Inc.* Marriott International, Inc. - Class A McDonald's Corp. MGM Resorts International* Scientific Games Corp. - Class A* Wendy's Co. (The) Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 0.73% Beazer Homes USA, Inc.* Harman International Industries, Inc. Hovnanian Enterprises, Inc. - Class A* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Consumer Discretionary - 12.58% (continued) Household Durables - 0.73% (continued) Jarden Corp.* $ Libbey, Inc.* Newell Rubbermaid, Inc. Standard Pacific Corp.* Internet & Catalog Retail - 1.12% Amazon.com, Inc.* Expedia, Inc. Liberty Interactive Corp. - Class A* Liberty Ventures - Series A* Orbitz Worldwide, Inc.* Leisure Equipment & Products - 0.21% LeapFrog Enterprises, Inc.* Mattel, Inc. Smith & Wesson Holding Corp.* Media - 5.06% Cablevision Systems Corp. - New York Group - Class A Charter Communications, Inc. - Class A* Comcast Corp. - Class A DIRECTV* DISH Network Corp. - Class A DreamWorks Animation SKG, Inc. - Class A* Interpublic Group of Cos., Inc. (The) John Wiley & Sons, Inc. - Class A Journal Communications, Inc. - Class A* Lamar Advertising Co. - Class A* Liberty Global PLC - Class A* News Corp. - Class A* Nexstar Broadcasting Group, Inc. - Class A Omnicom Group, Inc. Scholastic Corp. Sirius XM Radio, Inc. Thomson Reuters Corp. Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Consumer Discretionary - 12.58% (continued) Media - 5.06% (continued) Viacom, Inc. - Class B $ Walt Disney Co. (The) World Wrestling Entertainment, Inc. - Class A Multi-Line Retail - 0.62% Big Lots, Inc.* Bon-Ton Stores, Inc. (The) Dillard's, Inc. - Class A Dollar General Corp.* Nordstrom, Inc. Target Corp. Specialty Retail - 1.37% AutoNation, Inc.* AutoZone, Inc.* Chico's FAS, Inc. Conn's, Inc.* Express, Inc.* Gap, Inc. (The) Home Depot, Inc. (The) L Brands, Inc. Lowe's Cos., Inc. PetSmart, Inc. Sally Beauty Holdings, Inc.* Systemax, Inc. TJX Cos., Inc. Wet Seal, Inc. (The) - Class A* Zale Corp.* Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 0.33% NIKE, Inc. - Class B Unifi, Inc.* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Consumer Discretionary - 12.58% (continued) Textiles, Apparel & Luxury Goods - 0.33% (continued) Wolverine World Wide, Inc. $ Consumer Staples - 8.42% Beverages - 1.66% Coca-Cola Bottling Co. Consolidated Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing - 1.89% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Rite Aid Corp.* Safeway, Inc. Sysco Corp. Wal-Mart Stores, Inc. Food Products - 2.51% Boulder Brands, Inc.* Bunge Ltd. Campbell Soup Co. Chiquita Brands International, Inc.* ConAgra Foods, Inc. Dean Foods Co.* Dole Food Co., Inc.* General Mills, Inc. Hershey Co. (The) Kellogg Co. Kraft Foods Group, Inc. McCormick & Co., Inc. - Non-Voting Shares Mondelez International, Inc. - Class A Pilgrim's Pride Corp.* Pinnacle Foods, Inc. Smithfield Foods, Inc.* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Consumer Staples - 8.42% (continued) Food Products - 2.51% (continued) WhiteWave Foods Co. - Class A* $ Household Products - 1.12% Colgate-Palmolive Co. Harbinger Group, Inc.* Kimberly-Clark Corp. Procter & Gamble Co. (The) Personal Products - 0.11% Avon Products, Inc. Revlon, Inc. - Class A* Tobacco - 1.13% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Vector Group Ltd. Energy - 6.17% Energy Equipment & Services - 0.79% Dresser-Rand Group, Inc.* Halliburton Co. Newpark Resources, Inc.* Schlumberger Ltd. Unit Corp.* Oil, Gas & Consumable Fuels - 5.38% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Chevron Corp. Comstock Resources, Inc. ConocoPhillips CONSOL Energy, Inc. Contango Oil & Gas Co. Crosstex Energy, Inc. Devon Energy Corp. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Energy - 6.17% (continued) Oil, Gas & Consumable Fuels - 5.38% (continued) Exxon Mobil Corp. $ Forest Oil Corp.* Green Plains Renewable Energy, Inc.* Kinder Morgan, Inc. Newfield Exploration Co.* Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Southwestern Energy Co.* Spectra Energy Corp. Valero Energy Corp. W&T Offshore, Inc. Williams Cos., Inc. (The) WPX Energy, Inc.* Financials - 14.64% Capital Markets - 1.58% Bank of New York Mellon Corp. (The) BlackRock, Inc. Charles Schwab Corp. (The) E*TRADE Financial Corp.* Goldman Sachs Group, Inc. (The) Invesco Ltd. Investment Technology Group, Inc.* Legg Mason, Inc. Morgan Stanley Raymond James Financial, Inc. State Street Corp. Commercial Banks - 3.06% BB&T Corp. Cullen/Frost Bankers, Inc. CVB Financial Corp. Enterprise Financial Services Corp. Fifth Third Bancorp First BanCorp* FirstMerit Corp. MB Financial, Inc. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Financials - 14.64% (continued) Commercial Banks - 3.06% (continued) MetroCorp Bancshares, Inc. $ Pinnacle Financial Partners, Inc.* PNC Financial Services Group, Inc. (The) Susquehanna Bancshares, Inc. SVB Financial Group* Trico Bancshares Union First Market Bankshares Corp. United Community Banks, Inc.* US Bancorp Washington Trust Bancorp, Inc. Webster Financial Corp. Wells Fargo & Co. Consumer Finance - 1.42% American Express Co. Capital One Financial Corp. DFC Global Corp.* Discover Financial Services SLM Corp. Diversified Financial Services - 2.04% Bank of America Corp. Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. MSCI, Inc.* NASDAQ OMX Group, Inc. (The) Resource America, Inc. - Class A Insurance - 4.26% Aflac, Inc. Allstate Corp. (The) American Equity Investment Life Holding Co. American Financial Group, Inc. American International Group, Inc.* American National Insurance Co. Arch Capital Group Ltd.* Berkshire Hathaway, Inc. - Class B* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Financials - 14.64% (continued) Insurance - 4.26% (continued) Brown & Brown, Inc. $ Chubb Corp. (The) Cincinnati Financial Corp. CNO Financial Group, Inc. Employers Holdings, Inc. FBL Financial Group, Inc. - Class A Loews Corp. MBIA, Inc.* Meadowbrook Insurance Group, Inc. PartnerRe Ltd. Principal Financial Group, Inc. Progressive Corp. (The) Protective Life Corp. RLI Corp. Symetra Financial Corp. Unum Group Real Estate Investment Trusts - 1.32% American Tower Corp. Annaly Capital Management, Inc. Ashford Hospitality Trust, Inc. FelCor Lodging Trust, Inc.* General Growth Properties, Inc. HCP, Inc. iStar Financial, Inc.* Kimco Realty Corp. NorthStar Realty Finance Corp. Parkway Properties Inc. Simon Property Group, Inc. Strategic Hotels & Resorts, Inc.* Ventas, Inc. Weyerhaeuser Co. Real Estate Management & Development - 0.24% CBRE Group, Inc. - Class A* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Financials - 14.64% (continued) Real Estate Management & Development - 0.24% (continued) Forest City Enterprises, Inc. - Class A* $ Thrifts & Mortgage Finance - 0.72% Capitol Federal Financial, Inc. MGIC Investment Corp.* New York Community Bancorp, Inc. OceanFirst Financial Corp. Ocwen Financial Corp.* Radian Group, Inc. Rockville Financial, Inc. Health Care - 10.07% Biotechnology - 1.41% Alnylam Pharmaceuticals, Inc.* Amgen, Inc. Ariad Pharmaceuticals, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Halozyme Therapeutics, Inc.* InterMune, Inc.* Quintiles Transnational Holdings, Inc.* Threshold Pharmaceuticals, Inc.* Trius Therapeutics, Inc.* United Therapeutics Corp.* Health Care Equipment & Supplies - 1.16% Accuray, Inc.* Alere, Inc.* Baxter International, Inc. Boston Scientific Corp.* DENTSPLY International, Inc. Hologic, Inc.* IDEXX Laboratories, Inc.* Medtronic, Inc. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Health Care - 10.07% (continued) Health Care Equipment & Supplies - 1.16% (continued) STERIS Corp. $ Health Care Providers & Services - 2.93% AmerisourceBergen Corp. Brookdale Senior Living, Inc.* Community Health Systems, Inc. DaVita HealthCare Partners, Inc.* Emeritus Corp.* ExamWorks Group, Inc.* Express Scripts Holding Co.* HCA Holdings, Inc. Health Management Associates, Inc. - Class A* Health Net, Inc.* HealthSouth Corp.* Kindred Healthcare, Inc.* Laboratory Corp. of America Holdings* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* McKesson Corp. Quest Diagnostics, Inc. Select Medical Holdings Corp. Team Health Holdings, Inc.* Tenet Healthcare Corp.* UnitedHealth Group, Inc. Universal American Corp. WellPoint, Inc. Health Care Technology - 0.03% Omnicell, Inc.* Life Sciences Tools & Services - 0.14% Thermo Fisher Scientific, Inc. Pharmaceuticals - 4.40% Abbott Laboratories AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Health Solutions, Inc.* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Health Care - 10.07% (continued) Pharmaceuticals - 4.40% (continued) Forest Laboratories, Inc.* $ Hospira, Inc.* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Nektar Therapeutics* Pfizer, Inc. Salix Pharmaceuticals Ltd.* Industrials - 8.52% Aerospace & Defense - 1.69% AAR Corp. Boeing Co. (The) Curtiss-Wright Corp. Exelis, Inc. GenCorp, Inc.* Honeywell International, Inc. Huntington Ingalls Industries, Inc. Lockheed Martin Corp. Raytheon Co. Spirit Aerosystems Holdings, Inc. - Class A* United Technologies Corp. Air Freight & Logistics - 0.42% FedEx Corp. United Parcel Service, Inc. - Class B UTi Worldwide, Inc. Airlines - 0.77% Alaska Air Group, Inc.* Delta Air Lines, Inc.* Republic Airways Holdings, Inc.* SkyWest, Inc. United Continental Holdings, Inc.* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Industrials - 8.52% (continued) Airlines - 0.77% (continued) US Airways Group, Inc.* $ Building Products - 0.14% Builders FirstSource, Inc.* Griffon Corp. USG Corp.* Commercial Services & Supplies - 0.44% Iron Mountain, Inc. Republic Services, Inc. United Stationers, Inc. Waste Management, Inc. Construction & Engineering - 0.24% AECOM Technology Corp.* Layne Christensen Co.* Tutor Perini Corp.* URS Corp. Electrical Equipment - 0.46% Babcock & Wilcox Co. (The) Emerson Electric Co. General Cable Corp. Industrial Conglomerates - 1.75% 3M Co. Danaher Corp. General Electric Co. Machinery - 1.27% Blount International, Inc.* Caterpillar, Inc. Graco, Inc. Illinois Tool Works, Inc. ITT Corp. Joy Global, Inc. Meritor, Inc.* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Industrials - 8.52% (continued) Machinery - 1.27% (continued) Mueller Industries, Inc. $ Navistar International Corp.* Rexnord Corp.* SPX Corp. Trinity Industries, Inc. Professional Services - 0.17% Dun & Bradstreet Corp. (The) Verisk Analytics, Inc. - Class A* Road & Rail - 0.70% Arkansas Best Corp. Avis Budget Group, Inc.* Hertz Global Holdings, Inc.* Quality Distribution, Inc.* Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors - 0.47% Air Lease Corp. GATX Corp. Watsco, Inc. WESCO International, Inc.* Information Technology - 12.38% Communications Equipment - 1.29% Black Box Corp. Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc. Comtech Telecommunications Corp. Harris Corp. Juniper Networks, Inc.* Motorola Solutions, Inc. NETGEAR, Inc.* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Information Technology - 12.38% (continued) Communications Equipment - 1.29% (continued) QUALCOMM, Inc. $ Computers & Peripherals - 2.17% Apple, Inc. Diebold, Inc. EMC Corp. Hewlett-Packard Co. Lexmark International, Inc. - Class A NCR Corp.* Silicon Graphics International Corp.* Electronic Equipment, Instruments & Components - 0.56% CTS Corp. Ingram Micro, Inc. - Class A* Insight Enterprises, Inc.* Itron, Inc.* Multi-Fineline Electronix, Inc.* Plexus Corp.* ScanSource, Inc.* Tech Data Corp.* TTM Technologies, Inc.* Vishay Intertechnology, Inc.* Internet Software & Services - 1.80% Brightcove, Inc.* Digital River, Inc.* Earthlink, Inc. eBay, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* j2 Global, Inc. Monster Worldwide, Inc.* VeriSign, Inc.* Web.com Group, Inc.* WebMD Health Corp.* IT Services - 2.55% Automatic Data Processing, Inc. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Information Technology - 12.38% (continued) IT Services - 2.55% (continued) CACI International, Inc. - Class A* $ Computer Sciences Corp. DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Global Payments, Inc. Heartland Payment Systems, Inc. International Business Machines Corp. MoneyGram International, Inc.* Unisys Corp.* Vantiv, Inc. - Class A* Visa, Inc. - Class A Western Union Co. (The) Office Electronics - 0.31% Xerox Corp. Semiconductors & Semiconductor Equipment - 1.42% Applied Micro Circuits Corp.* Atmel Corp.* Cohu, Inc. Diodes, Inc.* FormFactor, Inc.* Intel Corp. OmniVision Technologies, Inc.* ON Semiconductor Corp.* PMC - Sierra, Inc.* Rambus, Inc.* Spansion, Inc. - Class A* SunEdison, Inc.* Texas Instruments, Inc. TriQuint Semiconductor, Inc.* Software - 2.28% ANSYS, Inc.* CA, Inc. Intuit, Inc. Microsoft Corp. Nuance Communications, Inc.* ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Information Technology - 12.38% (continued) Software - 2.28% (continued) Oracle Corp. $ Pegasystems, Inc. Rally Software Development Corp.* Rovi Corp.* Symantec Corp. VMware, Inc. - Class A* 10 Materials - 2.84% Chemicals - 1.36% Ashland, Inc. Cabot Corp. Cytec Industries, Inc. Dow Chemical Co. (The) EI du Pont de Nemours & Co. Ferro Corp.* Monsanto Co. Olin Corp. OMNOVA Solutions, Inc.* Praxair, Inc. RPM International, Inc. W.R. Grace & Co.* Construction Materials - 0.06% Vulcan Materials Co. Containers & Packaging - 1.15% Ball Corp. Berry Plastics Group, Inc.* Boise, Inc. Crown Holdings, Inc.* Myers Industries, Inc. Owens-Illinois, Inc.* Sealed Air Corp. Silgan Holdings, Inc. Metals & Mining - 0.23% Century Aluminum Co.* Freeport-McMoRan Copper & Gold, Inc. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Materials - 2.84% (continued) Metals & Mining - 0.23% (continued) Southern Copper Corp. $ Paper & Forest Products - 0.04% Wausau Paper Corp. Telecommunication Services - 2.28% Diversified Telecommunication Services - 2.00% AT&T, Inc. CenturyLink, Inc. Cincinnati Bell, Inc.* Consolidated Communications Holdings, Inc. General Communication, Inc. - Class A* Level 3 Communications, Inc.* tw telecom, Inc.* Verizon Communications, Inc. Wireless Telecommunication Services - 0.28% Crown Castle International Corp.* NTELOS Holdings Corp. SBA Communications Corp. - Class A* Sprint Corp.* Utilities - 1.60% Electric Utilities - 0.63% American Electric Power Co., Inc. Duke Energy Corp. NextEra Energy, Inc. PPL Corp. Southern Co. (The) Xcel Energy, Inc. Gas Utilities - 0.30% AGL Resources, Inc. ONEOK, Inc. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 79.50% (continued) Utilities - 1.60% (continued) Gas Utilities - 0.30% (continued) UGI Corp. $ Independent Power Producers & Energy Traders - 0.16% AES Corp. Multi-Utilities - 0.43% Alliant Energy Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. Dominion Resources, Inc. Sempra Energy Wisconsin Energy Corp. Water Utilities - 0.08% American Water Works Co., Inc. Total Common Stocks (Cost $47,849,297) $ Security Interest Rate Maturity Date Principal Amount Value U.S. TREASURY OBLIGATIONS - 21.05% U.S. Treasury Notes % 08/15/13 $ $ U.S. Treasury Notes % 10/15/13 U.S. Treasury Notes % 01/31/16 U.S. Treasury Notes % 03/31/17 U.S. Treasury Notes % 08/15/20 U.S. Treasury Notes % 05/15/22 U.S. Treasury Bonds % 08/15/19 Total U.S. Treasury Obligations (Cost $17,192,889) $ Total Investments - 100.55% (Cost $65,042,186)** $ Liabilities in Excess of Other Assets - (0.55)% ) Net Assets - 100.00% $ * Non-income producing security. ** Cost for Federal income tax purposes is $65,042,186 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2013 (Unaudited) The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States. These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. ISI Strategy Fund, Inc. Notes to Schedule of Investments July 31, 2013 (Unaudited) 1. Securities Valuation ISI Strategy Fund, Inc.'s(the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). If a fair value is required, the sub-advisor, Los Angeles Capital Management and Equity Research, Inc., determines the value of the security until the Board meets to establish the fair value of the security. As of July 31, 2013, there were no fair valued securities. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. ISI Strategy Fund, Inc. Notes to Schedule of Investments (continued) July 31, 2013 (Unaudited) The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
